These are fact cases. Each complainant sought rescission of his subscription to stock of defendant Pyramid Bond and Mortgage Corporation on the allegations that he was induced to purchase the stock on sundry misrepresentations of the defendant through its agents, servants and employes. Defendant answered below, and argues here, that (1) there was no fraud; (2) assuming there was fraud respondents by their acts ratified their contracts; and (3) that assuming there was fraud, as found by the vice-chancellor, respondents did not act with the promptness required in cases of rescission.
We find no merit in appellant's contentions. For, we have carefully examined the proofs and are satisfied that they fully support the result reached by the learned vice-chancellor in each case.
The decrees are affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 11.
 For reversal — None. *Page 596